Exhibit 10.2




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

CONVERTIBLE PROMISSORY NOTE

$100,000

                                     August 3, 2009

                                         San Diego, California




For value received, Ethos Environmental, Inc., a Nevada corporation (the
“Company”), promises to pay to ____________________________________ (the
“Holder”), the principal of one hundred thousand dollars ($100,000). Interest
shall accrue from the date of this Note on the unpaid principal amount at 10%
per annum.

1.

Maturity. Unless converted, this Note will be due and payable on August 3, 2011
(the “Maturity Date”). Notwithstanding the foregoing, the unpaid principal of
this Note, and any interest, shall become immediately due and payable upon the
insolvency of the Company, the commission of any act of bankruptcy by the
Company, the execution by the Company of a general assignment for the benefit of
creditors, the filing by or against the Company of a petition in bankruptcy, or
the appointment of a receiver or trustee to take possession of the assets of the
Company.

2.

Conversion.

(a)

Conversion by Holder. The entire principal amount of this Note and any accrued
interest may be converted into shares of the Company’s common stock by election
of the Holder at any time during the term of this Note. The number of shares to
be issued upon such conversion shall be determined by dividing (i) the entire
principal amount of this Note plus any accrued interest by (ii) 0.225, rounded
up to the nearest whole share.

(b)

Conversion by the Company. The Company may convert the entire principal amount
of this Note, including accrued interest into shares of the Company’s common
stock if the closing price of the Company’s stock as reported on the Over the
Counter Markets is $0.50 or more for 5 consecutive trading days. The number of
shares to be issued upon such conversion shall be determined by dividing (i) the
entire principal amount of this Note plus any accrued interest by (ii) 0.225,
rounded up to the nearest whole share.

(c)

Mechanics and Effect of Conversion. Upon conversion of this Note, the Holder
shall surrender this Note at the principal offices of the Company or any
transfer agent of the Company. At its expense, the Company will, as soon as
practicable issue and deliver to Holder, a certificate or certificates for the
number of shares to which such Holder is entitled upon conversion. Upon
conversion of this Note, the Company will be released from all of its
obligations under this Note.

4.

Payment. All payments shall be made in lawful money of the United States of
America at such place as the Holder hereof may from time to time designate in
writing to the Company. Payment shall be credited first to the accrued interest
and the remainder applied to principal. Interest shall be paid monthly in
arrears, commencing on the first day of the month following the date of this
Note.  Any and all interest due hereunder may be paid in shares of the Company’s
common stock at the discretion of the Company.

5.

Transfer; Successors and Assigns.  The Holder may not assign, pledge, or
otherwise transfer this Note without the prior written consent of the Company.

6.

Governing Law. This Note and the rights and obligations of the parties hereto
shall be governed in accordance with the laws of the State of California.





1




--------------------------------------------------------------------------------

7.

Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient upon receipt, when delivered personally or by
courier, overnight delivery service or confirmed facsimile, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, if such notice is addressed to the party to be notified at such party’s
address or facsimile number as set forth below or as subsequently modified by
written notice.

8.

Amendments and Waivers. This Note may be amended only with the written consent
of the Company.

9.

Additional Consideration.  As an additional inducement to enter into this Note,
the Company shall issue (a) 30,000 shares of restricted Company common stock to
the Holder and (b) a three-year common stock purchase warrant to purchase up to
100,000 shares of the Company’s common stock at $0.30 per share.

10.

 Action to Collect on Note. If action is instituted to collect on this Note, the
Company promises to pay all costs and expenses, including reasonable attorney’s
fees, incurred in connection with such action.

11.

 Loss of Note. Upon receipt by the Company of evidence satisfactory to it of the
loss, theft, destruction or mutilation of this Note or any Note exchanged for
it, and indemnity satisfactory to the Company (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor.




[SIGNATURE PAGE FOLLOWS]





2




--------------------------------------------------------------------------------







COMPANY:

ETHOS ENVIRONMENTAL, INC.




By: _________________________________

       Corey P. Schlossmann, CEO




Address & Fax for Notice:

6800 Gateway Park Drive

San Diego, Ca 92154

Fax: 619.575.9300








3


